Motion by appellant: (1) to compel respondent to file six exhibits received in evidence upon the trial of the action; and (2) to dispense with the printing of said exhibits on the appeal. Motion granted. Respondent and his attorneys are directed, within 10 days after service of a copy of' the order entered hereon, to file said exhibits (being plaintiff’s Exhibits 1, 2, 3 and 4, and defendant’s Exhibits a and b) with the Clerk of this court. Said exhibits need not he printed in the record; the originals will be submitted on the argument of the appeal. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.